DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has submitted amendments to the claims on 08/25/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7, 9, 11-12, 17, 19, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al (US PUB. 20140365017, herein Hanna) in view of Mowery et al (US PUB. 20130138250, herein Mowery) in further view of Goodman et al (US PAT. 9,696,055, herein Goodman) in further view of Gottschalk et al (US PUB. 20150327010, herein Gottschalk). 

Regarding claim 1 and 11, Hanna teaches A method/preference processing system of indoor environmental preference management, the method comprising: 
initializing, by a processor of a preference processing system, a plurality of occupant (0035) indoor environmental setting preferences for a plurality of users with a plurality of default settings based on a plurality of control types for a plurality of building systems (0039 “the user preferences may include a user designated default settings”, 0035 “a service provider may be able to monitor the HVAC equipment of multiple buildings and/or users”, 0038 “A user may provide inputs into the operation of HVAC equipment by a user device 216 that communicates with base station 210…Such an application may allow a user to enter in their preferences for environmental conditions, such as temperature and humidity, inside a building” 0036.); 
receiving environmental data indicative of a current state of a building system of the plurality of building systems (0025-0026); 
receiving feedback from a first user through a first user device as a descriptive [wording] associated with the current state of the building system, wherein the feedback from the first user is received as a complaint based on a user-initiated action or as a survey input based on a system-initiated action (0038-0039 “the user preferences may include a user designated default settings as well as commands to enable override of those default settings for any parameters of system operation, including communication with the user.”, user changing settings corresponds to feedback from the user received as a complaint based on a user initiated action), and a corresponding event record is stored with the occupant indoor environmental setting preferences (0041, 0007), wherein the complaint describes user dissatisfaction with an indoor environment at a location (0038-0039); 
determining an adjustment to the at least one control setting as an offset to the current state of the building system based on mapping the descriptive (0025) [wording to a predetermined level in a translation table]; 
adjusting, by the processor of the preference processing system, at least one control setting of the occupant indoor environmental setting preferences for the first user based on the feedback from the first user (0038 “a user device may include an application 218 programmed to interpret signals received from the base station and an associated application graphical user interface represented on display 220 of user device 216. Such an application may allow a user to enter in their preferences for environmental conditions, such as temperature and humidity, inside a building.”) [including the current state plus the offset]; 
and operating at least one control device of a building automation system based on the adjustment to the at least one control setting of the occupant indoor environmental setting preferences (0043 “When the specific controls are selected, control output signals may be transmitted from base station 210 and received by HVAC control module 224. Such control signals are then interpreted by the HVAC control module 224 to manage HVAC equipment, including heating equipment 226, cooling equipment 228, and ventilation equipment 230. Such control instructions may include a target minimum temperature, target maximum temperature”).
Hanna teaches descriptive wording, wording to a predetermined level in a translation table and including the current state plus the offset and receiving positioning information of the first user device from a positioning system that tracks a location of the first user device; identifying one or more components of the building system that the first user has access to based on the location of the first user device  provided by the positioning system and a mapping system that tracks coordinates of the one or more components of the building system.
Mowery teaches receiving feedback from a first user as a descriptive wording associated with the current state of the building system (0028 “user might speak into his cellphone, saying, ‘I am hot.’”)
wherein the complaint describes user dissatisfaction with an indoor environment at a location (0028)
determining an adjustment to the at least one control setting as an offset to the current state of the building system based on mapping the descriptive (taught by Hanna as shown above) wording to a predetermined level in a translation table (0030 table 1, sentence ‘(User) "I am hot." Action “"I understand." If setpoint is less than the temperature (i.e. already cooling), lower the setpoint by 1 degree. If setpoint is greater than the temperature (i.e., not cooling), then set the setpoint 1 degree below current temperature.”)
at least one control setting of the occupant indoor environmental setting preferences for the first user based on the feedback from the first use including the current state plus the offset (0030 table 1, sentence ‘(User) "I am hot." Action “"I understand." If setpoint is less than the temperature (i.e. already cooling), lower the setpoint by 1 degree. If setpoint is greater than the temperature (i.e., not cooling), then set the setpoint 1 degree below current temperature.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the user based adjustment teachings of Hanna with the lookup tables for determining control to meet the user adjustments of Mowery since Mowery teaches that the natural language processing can adapt to users individual preferences over time and can provide a comfort system for the user and manage their sensory environment (0015-0016). 
Hanna and Mowery do not teach receiving positioning information of the first user device from a positioning system that tracks a location of the first user device; identifying one or more components of the building system that the first user has access to based on the location of the first user device  provided by the positioning system and a mapping system that tracks coordinates of the one or more components of the building system;
Goodman teaches receiving positioning information of the first user device from a positioning system that tracks a location of the first user device (2:5-10 “control system also tracks physical locations of users within the property and physical locations of mobile devices associated with users of the property”) 
identifying one or more components of the building system that the first user has access to based on the location of the first user device provided by the positioning system (3:40-45 “The disaggregated thermostat 110 is associated with sensors 130a-130e that are each configured to detect the condition of one or more environmental parameters…motion sensor that can detect the presence of a user within that zone. In some implementations, the sensors configured to detect the presence of users in various locations can be the same sensors 130a-130e that are also configured to detect the condition of environmental parameters at the property”, fig. 1b, 2:5-10, users are tracked using the first user device. Components such as the sensors are identified as being able to be accessed by a user since they are in the same room as a user) [and a mapping system that tracks coordinates of the one or more components of the building system;]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the user based adjustment teachings of Hanna and the lookup tables for determining control to meet the user adjustments of Mowery with the user location data of Goodman since the location information based control allows for improved user comfort and improved energy efficiency (2:5-10).
Hanna, Mowery and Goodman do not teach and a mapping system that tracks coordinates of the one or more components of the building system.
and a mapping system that tracks coordinates of the one or more components of the building system (0033 “building equipment may report GPS coordinates and/or altimeter measurements to the BMS”, 0035 “three-dimensional location data for the building equipment may be applied to the three-dimensional model for the building to map the building equipment to specific locations within or around the building”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the user based adjustment teachings of Hanna and the lookup tables for determining control to meet the user adjustments of Mowery and the user location data of Goodman with the mapping of building equipment teachings of Gottschalk since Gottschalk teaches that by knowing the location of building equipment this can be used to automatically generate control parameters and control algorithms in order to more efficiently control temperature within the building (abstract 0117). 

Regarding claim 11, Hanna further teaches a processor (0005); 
and a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising (0005). 
wherein the complaint describes user dissatisfaction with an indoor environment at a location (0038 “A user may provide inputs into the operation of HVAC equipment by a user device 216 that communicates with base station 210…Such an application may allow a user to enter in their preferences for environmental conditions, such as temperature and humidity, inside a building”)

Regarding claims 2/12, Hanna, Mowery, Goodman and Gottschalk teach the method/preference processing system of claim 1/11.
Hanna and Goodman further teach further comprising: determining the location associated with the feedback from the first user based on a current position of the first user device, wherein the first user device is a mobile computing device (2:5-10 “control system also tracks physical locations of users within the property and physical locations of mobile devices associated with users of the property”); 
and storing a record of the location with the occupant indoor environmental setting preferences (Hanna, 0054 “Occupancy information may be measured, as indicated by block 402, from occupancy sensors and/or indoor environmental sensors when occupants are present. The time and date may be acquired by block 404 to provide context and organize the occupancy information. As an example, such occupancy information data may be organized by day of week and/or time of day. Relationships between occupancy level and time and/or day may be formed by organizing the data.”).

Regarding claims 7/17, Hanna, Mowery, Goodman and Gottschalk teach the method/preference processing system of claim 1/11.
Hanna further teaches further comprising
receiving a change request from the first user (0039 “the user preferences may include a user designated default settings as well as commands to enable override of those default settings”, 0038 “application may allow a user to enter in their preferences for environmental conditions, such as temperature and humidity”, changing of the default settings is a change request. This change request is a user preference.);
storing the change request in an event record (0005 “The at least one processor is configured to store at least one user preference” 0007 “at least one non-transitory, tangible computer readable storage medium having computer-executable instructions, that when executed by a processor, perform…and receiving input indicating a user preference”); and
passing the change request to the building automation system (0072 “user settings may be collected by block 602. Such user settings may be collected by user input into an electronic device”).

Regarding claim 9/19, Hanna, Mowery, Goodman and Gottschalk teach the method/preference processing system of claim 1/11.
Hanna further teaches further comprising: determining one or more relationships between an event history and location data of the users based on the occupant indoor environmental setting preferences; and outputting a summary of the one or more relationships (0041 “Data from indoor sensors… may be received by the base station. The base station may contain an analysis and prediction utility 212 with software programs for analyzing and interpreting the data inputs, such as to develop a measure of building performance… Results from analysis and prediction utility 212 and may be used to select the controls to operate the HVAC equipment.”, 0048 “a building performance model may be formed based on analyzing previously acquired data for indoor conditions, outdoor conditions, occupancy, energy consumption, HVAC equipment state, and/or control settings for HVAC equipment. Relationships may be formed between recorded data values for indoor conditions, outdoor conditions, and/or energy consumption. When current data values are obtained, such building performance model may examine the historical data to find one or more times under similar indoor conditions in order to predict indoor conditions”, 0054).

Regarding claim 21/23, Hanna, Mowery, Goodman and Gottschalk teach the method/system of claim 1/11. 
Hanna further teaches wherein the complaint based on the user-initiated action is received through a form on a user interface of a user device or as the survey input based on the system-initiated action is received through the form on the user interface of first the user device (0038 “Such a user device may include an application 218 programmed to interpret signals received from the base station and an associated application graphical user interface represented on display 220 of user device 216. Such an application may allow a user to enter in their preferences for environmental conditions, such as temperature and humidity, inside a building. The application 218 may also allow a user to input commands, such as a program for temperature settings throughout the course of a duration of time, such as an hour, day, month, and/or year.”, 0017 this corresponds to entering a user initiated action from a form on a user interface of a user device).

Regarding claim 22/24, Hanna, Mowery, Goodman and Gottschalk teach the method of claim 21/23.
Hanna and Mowery further teaches wherein data collected from the form (taught by Hanna) is mapped from a relative indoor environmental value into the descriptive adjustment (Mowery 0030 table 1). 

Regarding claim 25/26, Hanna, Mowery, Goodman and Gottschalk teach the method/system of claim 1/11.
Hanna and Mowery further teach wherein the occupant indoor environmental setting preferences are initialized, stored, and adjusted in an occupant indoor environmental setting preference database (Mowery 0024 “knowledge reservoir 135 of the comfort system that is a database that includes stored therein operation settings, user preferences”), and the occupant indoor environmental setting preference database (Mowery 0024) is accessible by the building automation system to make automated adjustments to the at least one control device (Hanna, 0005, 0042).

Claim 3-4, 10, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al (US PUB. 20140365017, herein Hanna) in view of Mowery et al (US PUB. 20130138250, herein Mowery) in further view of Goodman et al (US PAT. 9,696,055, herein Goodman) in further view of Gottschalk et al (US PUB. 20150327010, herein Gottschalk) in further view of Matsuoka et al (US PUB. 20160139582, herein Matsuoka).

Regarding claim 3/13, Hanna, Mowery, Goodman and Gottschalk teach the method/system of claim 2/12.
Hanna and Mowery do not teach further comprising: determining a time of day that the feedback from the first user is received; and storing a record of the time of day with the occupant indoor environmental setting preferences.
	Matsuoka teaches further comprising: determining a time of day that the feedback from the first user is received; and storing a record of the time of day with the occupant indoor environmental setting preferences (0040 “Multi-sensor technology may later be employed to detect user occupancy patterns (e.g., what times of day they are home and away), and a user's control over set temperature on the dial may be tracked over time.”, 0176, 0038)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hanna, Mowery, Goodman and Gottschalk with the intelligent thermostat teachings of Matsuoka since Matsuoka teaches a means for judiciously activating heating and cooling to reach desired user comfort (0004).

Regarding claim 4/14, Hanna, Mowery, Goodman, Gottschalk and Matsuoka teach the method/system of claim 3/13. 
Matsuoka further teaches further comprising: determining a time of year that the feedback from the first user is received; and storing a record of the time of year with the occupant indoor environmental setting preferences (0116 “there can be stored in the VSCU unit 100, or alternatively in a cloud server to which it has a network connection, a plurality of different schedules that were previously built up by the VSCU unit 100 over a similar period in the preceding year. For example, there can be a "January" schedule that was built up over the preceding January and then stored to memory on January 31. If step 4204 is being carried out on January 1 of the following year, then that previously stored "January" schedule can be accessed. It is within the scope of the present teachings for the VSCU unit 100 to build up and store schedules that are applicable for any of a variety of time periods (e.g., by month, by season, etc.) and then to later access those schedules at step 4204 for use as the next current schedule”, 0038).

Regarding claim 10, Hanna, Mowery, Goodman and Gottschalk teach the method of claim 9. 
Hanna, Mowery, Goodman and Gottschalk do not explicitly teach wherein the summary of the one or more relationships comprises one or more of: grouped preferences of the users, grouped preferences at one or more locations, a complaint history of the control types, a complaint history of a user or a user group, and an adjustment summary of changes made to the at least one control setting.
Matsuoka teaches wherein the summary of the one or more relationships comprises one or more of: grouped preferences of the users (fig. 40b, 4030 0101 “At step 4030, setpoint entries having nearby effective times are grouped into clusters”, 0016 “FIG. 5A-1-FIG. 5C illustrates user adjustment of setpoint times”), grouped preferences at one or more locations, a complaint history of the control types, a complaint history of a user or a user group, and an adjustment summary of changes made to the at least one control setting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hanna, Mowery, Goodman and Gottschalk with the intelligent thermostat teachings of Matsuoka since Matsuoka teaches a means for judiciously activating heating and cooling to reach desired user comfort (0004).

Regarding claim 20, Hanna, Mowery, Goodman and Gottschalk teach the preference processing system of claim 19.
Hanna, Mowery, Goodman and Gottschalk do not teach wherein the summary of the one or more relationships comprises one or more of: grouped preferences of the users, grouped preferences at one or more locations, a complaint history of the control types, a complaint history of a user or a user group, and an adjustment summary of changes made to the at least one control setting.
Matsuoka does teach wherein the summary of the one or more relationships comprises one or more of: grouped preferences of the users (fig. 40b, 4030 0101 “At step 4030, setpoint entries having nearby effective times are grouped into clusters”, 0016 “FIG. 5A-1-FIG. 5C illustrates user adjustment of setpoint times”), grouped preferences at one or more locations, a complaint history of the control types, a complaint history of a user or a user group, and an adjustment summary of changes made to the at least one control setting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hanna, Mowery, Goodman and Gottschalk with the intelligent thermostat teachings of Matsuoka since Matsuoka teaches a means for judiciously activating heating and cooling to reach desired user comfort (0004).

Relevant Prior Art 
Windgassen (US PUB.20160320083) has been deemed relevant prior art since it is also focused on interpreting user preferences for control of the environment of a controlled space. 

Response to Arguments
Applicant’s arguments, filed 08/25/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hanna et al (US PUB. 20140365017, herein Hanna) in view of Mowery et al (US PUB. 20130138250, herein Mowery) in further view of Goodman et al (US PAT. 9,696,055, herein Goodman) in further view of Gottschalk et al (US PUB. 20150327010, herein Gottschalk).

Applicant argues on page 9 that Hanna does not teach user device location is tracked. This argument is persuasive. However, Goodman teaches tracking a user device location (2:5-10). 
Applicant further argues that generally allowing a user provide inputs or override defaults as taught by Hanna is not reasonably equivalent to receiving descriptive wording associated with the current state of the building system. However, Hanna teaches receiving user inputs regarding their preference (0025). Mowery further teaches using descriptive wording to receive wording associated with the current state of the building system since it teaches users speaking into a cellphone to describe how they feel regarding the current state of the building system (0028). 
Applicant then argues that Hanna and Mowery do not teach amendments to the claims. However, the combination of Hanna, Mowery, Goodman and Gottschalk teaches the amendments. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116